a

i

at

oe : / . .
AO 245B (Rev, 02/08/2019} Judgment in a Criminal Petty Case (Modified) ‘ Page 1 of I b

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987)

Veronica Hernandez-Juarez ‘ Case Number: 3:19-mj-22351

Bridget Kennedy ie f i

Defendant's Attorney

 

REGISTRATION NO. 85737298

THE DEFENDANT;
pleaded guilty to count(s) 1 of Complaint

 

 

 

C] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such 1 count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1.
[1 The defendant has been found not guilty on count(s) .
_ Count(s) dismissed ‘on the motion of the United States:
IMPRISONMENT

The defendant is hereby conimitted to the custody 0 of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Ph TIME SERVED O days

Assessment: $10 WAIVED l& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

oo
Received ee at /]} Wo

DUSM HONORABLE ROBERT N. BLOCK
— - UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-22351

 

Lagi Sennen ee
